                   Case 17-10828-KG             Doc 1104        Filed 12/10/18        Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                                 Chapter 11

VENOCO, LLC, et al.,                                                   Case No. 17-10828 (KG)

                                 Debtors.1                             (Jointly Administered)


EUGENE DAVIS, in his capacity as Liquidating
Trustee of the Venoco Liquidating Trust,

                                 Plaintiff,

v.                                                                     Adv. Proc. No. 18-50908 (KG)

STATE OF CALIFORNIA, and CALIFORNIA
STATE LANDS COMMISSION,

                                 Defendants.


                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                HEARING ON DECEMBER 12, 2018 AT 12:00 P.M. (EASTERN TIME)2

ADVERSARY PROCEEDING ORAL ARGUMENT

Eugene Davis v. State Of California and California State Lands Commission (Adv. Pro. No.
18-50908).

1.         California State Lands Commission’s Motion To Dismiss (A.D.I. 8, Filed 11/15/18).

           Response Received:

           a)       Plaintiff’s Answering Brief In Opposition To Defendants’ Motions To
                    Dismiss Complaint For Inverse Condemnation (A.D.I. 18, Filed 11/29/18);

1
     The debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Venoco, LLC (3555); TexCal Energy (LP) LLC (0806); Whittier Pipeline Corporation (1560);
     TexCal Energy (GP) LLC (0808); Ellwood Pipeline, Inc. (5631); and TexCal Energy South Texas, L.P. (0812)
     (collectively, the “Debtors”). The mailing address for the Venoco Liquidating Trust, for purposes of these chapter
     11 cases, is: 5 Canoe Brook Drive, Livingston, NJ 07039.
2
    The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 N. Market Street,
    6th Floor, Courtroom 3, Wilmington, Delaware 19801.
           Case 17-10828-KG        Doc 1104       Filed 12/10/18   Page 2 of 4




     Related Pleadings:

     a)     Plaintiff’s Original Complaint For Inverse Condemnation (A.D.I. 1, Filed
            10/16/18);

     b)     Summons And Notice Of Pretrial Conference In An Adversary Proceeding
            (A.D.I. 3, Filed 10/16/18);

     c)     Certificate Of Service (A.D.I. 5, Filed 10/19/18);

     d)     California State Lands Commission’s Brief In Support Of Motion To Dismiss
            (A.D.I. 9, Filed 11/15/18);

     e)     State Of California’s Brief In Support Of Motion To Dismiss Adversary
            Complaint (Fed. R. Civ. P. 12(b)(6)); Joinder In Brief Of The California State
            Lands Commission (A.D.I. 10, Filed 11/15/18);

     f)     Notice Of Oral Argument (A.D.I. 22, Filed 11/30/18); and

     g)     California State Lands Commission’s Reply Brief In Support Of Motion To
            Dismiss (A.D.I. 28, Filed 12/6/18).

     Status: Oral argument on the Motion to Dismiss is going forward.

2.   State Of California’s Motion To Dismiss (A.D.I. 12, Filed 11/15/18).

     Response Received:

     a)     Plaintiff’s Answering Brief In Opposition To Defendants’ Motions To
            Dismiss Complaint For Inverse Condemnation (A.D.I. 18, Filed 11/29/18).

     Related Pleadings:

     a)     Plaintiff’s Original Complaint For Inverse Condemnation (A.D.I. 1, Filed
            10/16/18);

     b)     Summons And Notice Of Pretrial Conference In An Adversary Proceeding
            (A.D.I. 3, Filed 10/16/18);

     c)     Certificate Of Service (A.D.I. 5, Filed 10/19/18);

     d)     State Of California’s Brief In Support Of Motion To Dismiss Adversary
            Complaint (Fed. R. Civ. P. 12(b)(6)); Joinder In Brief Of The California State
            Lands Commission (A.D.I. 10, Filed 11/15/18);




                                            -2-
            Case 17-10828-KG        Doc 1104      Filed 12/10/18    Page 3 of 4




      e)     Notice Of Oral Argument (A.D.I. 22, Filed 11/30/18);

      f)     State Of California’s Reply To Plaintiff’s Answering Brief In Opposition To
             Motions To Dismiss Adversary Complaint (A.D.I. 25, Filed 12/6/18); and

      g)     State Of California’s Request For Judicial Notice In Support Of Motion To
             Dismiss Adversary Complaint (A.D.I. 26, Filed 12/6/18).

      Status: Oral argument on the Motion to Dismiss is going forward.


Dated: December 10, 2018
       Wilmington, Delaware
                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Matthew O. Talmo
                                          Robert J. Dehney (No. 3578)
                                          Andrew R. Remming (No. 5120)
                                          Matthew O. Talmo (No. 6333)
                                          1201 North Market Street, 16th Floor
                                          P.O. Box 1347
                                          Wilmington, Delaware 19899
                                          Telephone: (302) 658-9200
                                          Facsimile: (302) 658-3989
                                          rdehney@mnat.com
                                          aremming@mnat.com
                                          mtalmo@mnat.com

                                                  -and-

                                          HILL, FARRER & BURRILL LLP
                                          Kevin H. Brogan (pro hac vice pending)
                                          One California Plaza
                                          300 So. Grand Avenue, 37th Floor
                                          Los Angeles, CA 90071-3147
                                          Telephone: (213) 620-0460
                                          Facsimile: (213) 624-4840
                                          kbrogan@hfbllp.com

                                                  -and-

                                          BRACEWELL LLP
                                          Robert G. Burns (admitted pro hac vice)
                                          Logan S. Kotler (admitted pro hac vice)
                                          1251 Avenue of Americas, 49th Floor



                                            -3-
Case 17-10828-KG   Doc 1104     Filed 12/10/18   Page 4 of 4



                        New York, New York 10020-1104
                        Telephone: (212) 508-6100
                        Facsimile: (212) 508-6101
                        Robert.Burns@bracewell.com
                        Logan.Kotler@bracewell.com

                                -and-

                        Mark E. Dendinger (admitted pro hac vice)
                        CityPlace I, 34th Floor
                        185 Asylum Street
                        Hartford, Connecticut 06103
                        Telephone: (860) 947-9000
                        Facsimile: (800) 404-3970
                        Mark.Dendinger@bracewell.com

                                -and-

                        Jason B. Hutt (admitted pro hac vice)
                        2001 M Street, NW
                        Washington, District of Columbia 20036
                        Telephone: (202) 828-5850
                        Facsimile: (202) 857-2114
                        Jason.Hutt@bracewell.com

                        Counsel for Plaintiff




                          -4-
